Citation Nr: 0912399	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  99-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 19, 
1998 for the award of a 10 percent rating for a service-
connected sinus disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1983 to April 
1987.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2000 rating decision in which the RO 
increased the Veteran's disability rating for service-
connected sinus disability to 10 percent, effective February 
19, 1998.  In March 2000, the Veteran filed a notice of 
disagreement (NOD) with the effective date assigned for the 
10 percent rating, claiming clear and unmistakable error 
(CUE) in the February 2, 1989 rating decision that initially 
granted service connection and assigned a noncompensable 
rating for the sinus disability.  A statement of the case 
(SOC) was issued in June 2000, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2000.

In September 2002, the Board remanded the Veteran's claim to 
the RO to have the Veteran scheduled for a requested hearing.  
In March 2003, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  

In July 2003, the Board again remanded the claim to the RO 
for consideration of an additional theory of entitlement 
raised during the videoconference hearing.  Thereafter, the 
RO continued the denial of the claim for an earlier effective 
date (as reflected in an April 2004 supplemental SOC (SSOC)).  

In a January 2005 decision, the Board denied an effective 
date prior to February 19, 1998 for the award of a 10 percent 
rating for service-connected sinus disability, to include on 
the basis of CUE and/or difference of opinion.  The Veteran, 
in turn, appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2007, 
the Court issued a Memorandum Decision vacating the Board's 
January 2005 decision and remanding the claim to the Board 
for proceedings consistent with the Court's decision.  In the 
June 2007 Memorandum Decision, the Court stated that because 
the appellant had not raised an issue of CUE on appeal, that 
issue was deemed abandoned.  As such, the Board has 
characterized the matter on appeal as reflected on the 
preceding page.

The Board notes that the Veteran was previously represented 
in this appeal by the Massachusetts Department of Veterans 
Services.  However, in a letter received by the Board in 
December 2007, the Veteran indicated that he is not 
represented by the Massachusetts Department of Veteran 
Services at this time.  As the Veteran did not designate a 
new representative, he is now recognized as proceeding in 
this appeal pro se.  

In January 2008, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a December 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  

As a final preliminary matter, the Board notes that, in the 
July 2003 and January 2008 remands, the Board referred a 
claim for service connection for a deviated septum to the RO 
for appropriate action.  There is no indication in the record 
that this matter has yet been addressed; hence, it is again 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  On February 19, 1998, the Veteran filed a claim for an 
increased rating for his service-connected sinus disability; 
the RO ultimately awarded a 10 percent rating for this 
disability, effective February 19, 1998 (the date of the 
claim for increase).

3.  There was no pending claim for increase prior to February 
19, 1998, nor is there any evidence from which it is 
factually ascertainable that the service-connected sinus 
disability increased in severity within the one year period 
prior to February 19, 1998.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 19, 
1998, for the award of a 10 percent rating for a service-
connected sinus disability, are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.105(b), 3.155, 3.157, 3.400 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2008 post-rating letter, the AMC 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
effective date earlier than February 19, 1998 for the award 
of a 10 percent rating for service-connected sinus 
disability, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The March 2008 VCAA letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  After issuance of the March 2008 letter, and 
opportunity for the Veteran to respond, the December 2008 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
March 2003 hearing, along with various statements submitted 
by the Veteran and his former representative, on his behalf.  
The Board also finds that no additional RO action to further 
develop the record is warranted. 

The Board has considered the fact that, in the January 2008 
remand, the Board requested that the RO obtain from the 
Providence VA Medical Center (VAMC) all records of treatment, 
dated from March 1997 through February 1998, that were 
pertinent to the Veteran's service-connected sinus 
disability.  In a March 2008 letter, the AMC requested 
records of treatment from March 1997 to February 1998 from 
the Providence VAMC.  In response, records of treatment from 
October 1998 to November 1999 were furnished.  

Moreover, while a May 2006 print-out of past appointments 
from the Providence VAMC reflects that the Veteran was 
scheduled for general medical, dermatology, and ophthalmology 
appointments, and had telephone triage and telephone 
medicine, between March 1997 and February 1998, in a February 
2008 statement, the Veteran himself reported that, while he 
was aware that his claim had been remanded to obtain records 
of treatment from the Providence VAMC, from March 1997 to 
February 1998, in his opinion, the records that should have 
determined the matter on appeal were his civilian records 
from 1985 through February 1989.  Further, in an April 2008 
statement, the Veteran indicated that all of his records from 
civilian doctors had already been submitted to VA; most 
recently, in correspondence received in January 2009, the 
Veteran stated that there was no additional evidence because 
the merits of his case were entirely based on his service 
records and the civilian/hospital records which he had 
previously submitted, prior to the assignment of the 10 
percent rating.  

Thus, the Veteran's own statements indicate that any records 
of treatment at the Providence VAMC dated between March 1997 
and February 1998 do not include medical evidence regarding 
his service-connected sinus disability-as would be required 
to potentially establish an earlier effective date for the 
award of a 10 percent rating.

The Board further notes that, any conclusion that any 
existing records from the Providence VAMC dated between March 
1997 and February 1998 that not been associated with the 
claims file are not pertinent to the issue on appeal, is 
further bolstered by the report of a November 1999 VA 
examination, conducted at the Providence VAMC.  In this 
report, the examiner commented that there were no sinus or 
chest X-rays in the computer, and no notes in the computer 
about the sinus problem.  

In light of all the foregoing, the Board finds that any 
additional RO action to attempt to obtain any existing 
records for the period identified above would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

In summary, the duties imposed by the VCA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

The Veteran is seeking an effective date earlier than 
February 19, 1998, for the award of a 10 percent rating for 
his service-connected sinus disability.  He has asserted that 
the severity of his condition has been the same from 1985 to 
1988 and that he should be awarded a 10 percent rating from 
the date of discharge from service, or, from the date of the 
March 1989 rating decision.   

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. §  
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  For all 
other reports, including reports from private physicians, 
laymen, and state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim. 38 C.F.R. § 3.157(b)(2-3).  The provisions of 
this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

The basic facts in this case are not in dispute.  The Veteran 
initially filed his claim for service connection for a 
respiratory disability in September 1988.  In February 1989, 
the RO granted service connection and assigned an initial, 
noncompensable rating for status post turbinectomies, 
effective September 15, 1988.  Although notified of the 
February 1989 rating decision by letter in March 1989, the 
Veteran did not initiate an appeal.  

On February 19, 1998, the Veteran filed a claim for an 
increased rating for his service-connected disability;, and 
the RO ultimately awarded a 10 percent rating for this 
disability, effective February 19, 1998 (the date of the 
claim for increase).

While the appellant's asserts his entitlement an earlier 
effective, considering the record in light of the above-noted 
legal authority, the Board finds that no earlier effective 
date was assignable.

Initially , the Board notes that was no pending claim for 
increase prior to February 19, 1998, pursuant to which the 
higher rating ultimately awarded could have been assigned.  
In this regard, the Board has considered the fact that, in a 
May 2004 statement, the Veteran questioned whether, "...VA 
[can] prove without a doubt that correspondence was sent to 
me at my correct address after I was denied back in 1988 
[sic]." This assertion raises a question as to whether there 
was notice of the prior, unappealed denial.  Review of the 
claims file reflects that the March 1989 letter from the RO 
to the Veteran, notifying him of the February 1989 rating 
decision, was sent to the Veteran's address of record at that 
time.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that VA properly discharged its official 
duties.  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  Statements made by the Veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).   
Here, the presumption that VA mailed notice of the February 
1989 decision-which the Veteran later received-is not 
rebutted because there is no indication that the March 1989 
notice letter sent to the Veteran at his address was returned 
by the United States Postal Service as .undeliverable.  

As the Veteran is presumed to have received notice of the 
February 1989 award of a noncompensable rating, but did not 
initiate an appeal as to the assigned rating, that decision  
awarding a noncompensable rating is final.  See 38 § 7105(b) 
(West 2002 & Supp. 2008) and 38 C.F.R. §§ 20.302,  20.1103 
(2008).  [While the Board notes, parenthetically, that a 
finding of CUE in the February 1989 award of a noncompensable 
rating would vitiate the finality of that rating, as the 
Court noted in its Memorandum Decision, the appellant has 
abandoned the matter of CUE; hence, the Board need not 
address any earlier allegation of CUE in this regard.].  As 
such, an effective date prior to the date of  the February 
1989 decision is legally precluded.

The record also reflects that there is no document, following 
the final February 1989 rating decision , and prior to the 
receipt of the February 19, 1998 claim for increase, that can 
be construed as a request for a higher rating, to include a 
pursuant to 38 C.F.R. § 3.157.  In this regard, the earliest 
record of VA treatment associated with the claims file 
subsequent to the February 1989 rating decision is from 
October 1998.  Moreover, while the Veteran has submitted 
records of private treatment, including treatment for his 
service-connected sinus disability, prior to February 1998 
(specifically, from August 1989 to October 1997), these 
records were not received by VA until December 1998, after 
the February 19, 1998 effective date currently assigned.  As 
such, these records cannot serve as an earlier informal claim 
for an increased rating.  See 38 C.F.R. § 3.157(b)(2).   

Further,  the Board notes that there is no medical evidence 
from which it is factually ascertainable that an increase in 
disability had occurred within one year prior to the February 
19, 1998 claim for increase.

Here, the RO granted a 10 percent rating for the service-
connected sinus disability, pursuant to Diagnostic Code 6513.  
Diagnostic Code 6513 is applicable to chronic maxillary 
sinusitis; however, the actual criteria for rating sinusitis 
are set forth in a under a General Rating Formula under 38 
C.F.R. § 4.97 (2008).  Under that formula, a 10 percent 
rating is warranted for 1 or 2 incapacitating episodes of 
sinusitis per year requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or 3 to 6 non-incapacitating episodes 
of sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  See 38 C.F.R. § 4.97, 
General Rating Formula for Sinusitis.  

While the claims file includes private medical records dated 
prior to February 19, 1998 which relate to the Veteran's 
service-connected sinus disability, the only records of 
treatment within the one year period prior to February 19, 
1998 are from September and October 1997.  In a September 
1997 letter, the Veteran's physician reported that the 
Veteran seemed to be totally asymptomatic except for spitting 
up blood.  The physician commented that the possibility of a 
blowout fracture was present, despite the fact that the 
Veteran he had no symptomatology consistent with a blowout, 
such as opthalmus or diplopia.  The Veteran underwent a CT 
scan in October 1997, which revealed blowout and blowin 
fractures involving the left orbit, with displaced bony 
fragments into the left maxillary sinus with suspicion for 
entrapment of the posterior aspect of the inferior rectus 
muscle.  An October 1997 treatment note reflects that the 
Veteran had X-rays which revealed a blowout fracture which 
was posterior.  The physician described this fracture as 
"not that bad" and again reported that the Veteran was 
asymptomatic.  These records clearly relate to an orbit 
fracture, as opposed to the Veteran's service-connected sinus 
disability, and, in any event, do not provide a basis for 
finding that an increase in the service-connected sinus 
disability was then factually ascertainable.  

As there is no evidence of a pending claim for an increased 
rating for service-connected sinus disability prior to 
February 19, 1998, and no evidence from which it is factually 
ascertainable that an increase in the Veteran's disability 
had occurred within the one-year period prior to the date of 
that claim, there is no basis for assignment of an effective 
date earlier than February 19, 1998 for the grant of an 
increased 10 percent rating for the service-connected sinus 
disability under consideration.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o).

As a final point, the Board notes that it has also taken into 
consideration the argument raised by the Veteran's former 
representative, during the March 2003 hearing, that an 
earlier effective should be assigned based on 38 C.F.R. § 
3.105(b), for difference of opinion.  As reflected in an 
April 2004 supplemental SOC (SSOC), the RO has addressed this 
assertion.  However, regardless of whether the grant of a 10 
percent rating in this case represents a revision of the 1989 
decision assigning the initial noncompensable rating on the 
basis of difference of opinion, the Board emphasizes that 38 
C.F.R. § 3.400(h)(2) clearly provides that after a decision 
has become final, the effective date assigned should the date 
of receipt of the claim to reopen.  In this case, as noted 
above, it is clear that no earlier application or other 
correspondence that may be considered a claim for increase 
was received in the interim period between the final February 
1989, rating decision that assigned an initial, 
noncompensable rating for sinus disability, and the February 
19, 1998, correspondence from the Veteran requesting an 
increase in rating.  Thus, February 19, 1998, is the earliest 
effective date that may be assigned for the award of the 10 
percent increase in rating.

For all the foregoing reasons, the Board finds that the claim 
for an earlier effective date for the award of a 10 percent 
rating for a service-connected sinus disability must be 
denied.  While the Board has considered the applicability of 
the benefit-of- doubt doctrine in reaching this decision, as 
no competent, probative evidence supports the claim for an 
earlier effective date, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An effective date earlier than February 19, 1998 for the 
award of a 10 percent rating for a service-connected sinus 
disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


